Citation Nr: 0937649	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-40 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to June 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  The appeal was subsequently transferred to the RO in 
Indianapolis, Indiana.  

In September 2007 and April 2008, the matter was remanded to 
afford the Veteran a VA examination.  However, as will be 
discussed in more detail below, the Veteran failed to appear 
for her scheduled VA examination.  38 C.F.R. § 3.655.  
Consequently, the Board finds that VA has substantially 
complied with the Board's prior remands with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 


FINDING OF FACT

Although status post left knee anterior ligament 
reconstruction was noted at enlistment and complaints of left 
knee pain were documented in service, the competent evidence 
of record is against the finding that the Veteran currently 
has a chronic disability of the left knee.


CONCLUSION OF LAW

Status post left knee anterior cruciate ligament 
reconstruction preexisted active service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2003.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in March 2003.  
In a November 2007 letter, the Veteran was provided with 
notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  

The matter was remanded in September 2007 to afford the 
Veteran a VA examination that addressed the etiology of her 
claimed left knee disability.  The Veteran failed to report 
for her scheduled November 2007 VA examination.  However, as 
discussed in the April 2008 remand, it appears that the 
notice of the scheduled VA examination was sent to the 
incorrect address.  Consequently, the RO/AMC was instructed 
to obtain the Veteran's correct address and schedule her for 
another VA examination.  The evidence of record reflects that 
the December 2007 supplemental statement of the case (SSOC), 
April 2008 Board remand, and May 2008 letter requesting the 
Veteran's current address were all returned to VA as 
undeliverable.  All three documents were addressed to the 
same address.  

In September 2008, VA sent the Veteran another letter 
indicating that they obtained the address on that letter from 
her representative, the American Legion.  This letter 
contained a different address than the prior address from 
which all three previously mentioned documents were returned.  
On the bottom of this letter was written "no response as of 
April 10, 2009."  There is no indication that this letter 
was returned as undeliverable.  In April 2009, VA sent the 
Veteran notice that the VA medical facility nearest to her 
was asked to schedule a VA examination in connection with her 
claim.  Notice of 38 C.F.R. § 3.655 was provided.  The April 
2009 letter was not returned as undeliverable.  The record 
indicates that the Veteran failed to appear for her scheduled 
May 2009 VA examination.  The subsequent August 2009 SSOC was 
sent to the same address and was not returned as 
undeliverable.  The Board also notes that this is the address 
currently of record.  

The Board finds it significant that unlike the December 2007 
SSOC, April 2008 Board remand, and May 2008 letter, the 
September 2008 and April 2009 duty to assist letters, April 
2009 notice of the VA examination, and August 2008 SSOC were 
not returned as undeliverable.  Thus, the regularity of the 
mail is presumed.  See, generally, Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1991), quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there 
is a presumption of regularity in the law that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.'").  

Additionally, VA made reasonable efforts to ascertain the 
Veteran's correct address, including contacting her 
representative.  It bears emphasis that VA's duty to assist 
is not always a "one-way street."  The Veteran has an 
obligation to assist in the adjudication of her claim in 
notifying VA of any change in address.  See Wood v Derwinski, 
1 Vet. App, 190, 193 (1991); Hyson v. Brown, 5 Vet. App. 262, 
265 (1993) (noting that the veteran bears the burden of 
keeping VA apprised of his whereabouts and that, where he 
does not, "there is no burden on the part of the VA to turn 
up heaven and earth to find him").  Consequently, as the 
Board finds that VA made reasonable efforts to obtain the 
Veteran's correct address, notice of the scheduled VA 
examination was not returned as undeliverable, and the 
Veteran has not presented any argument concerning good cause 
for her failure to attend her scheduled VA examination, the 
Board has no choice but to proceed with the current evidence 
of record.  38 C.F.R. §§ 3.159(c)(4)(i); 3.655(a), (b).  

VA has also assisted the Veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to her claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For veterans who served during 
a period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a left 
knee disability.  On the Veteran's July 2001 enlistment 
report of medical examination under the summary of defects 
and diagnoses section, s/p (status post) ACL (anterior 
cruciate ligament) reconstruction of the left knee, no 
instability, asymptomatic by consult, was noted.  Although 
the Veteran's lower extremities (except feet) were found to 
be clinically normal, status post left knee ACL 
reconstruction was noted upon entrance to service.  
Consequently, the Veteran was not considered sound upon 
entrance to service.  38 C.F.R. § 3.304.   

Having determined that the Veteran was not in sound condition 
upon service entrance, the Board will address whether the 
pre-existing left knee disorder increased in severity during 
service.  In this regard, prior to service entrance in April 
1999, private records reflected that the Veteran underwent 
surgery to repair a left knee ACL tear and medial meniscus 
tear.  A July 2001 orthopedic consultation recorded at the 
time of the Veteran's entrance to service found that the 
status post left ACL reconstruction had no clinical evidence 
of instability or disability.  In September 2001, the Veteran 
complained of left knee pain after stepping in a pot hole and 
twisting her knee outward.  The assessment was history of 
torn ALC and meniscal tear in March 1999.  In January 2002, 
the Veteran presented with left knee pain after twisting her 
leg and hearing a pop.  The assessment was reoccurring left 
knee ACL/? meniscus injury.  After being placed on light 
duty, the Veteran returned later that month stating that her 
left knee felt better and that she wanted to be on full duty.  
In February 2002, the Veteran was found to have a left knee 
sprain and in March 2002, the impression was chronic left 
knee pain and PFS (patellofemoral syndrome).  Importantly, 
physical examination found no gross deformity, ecchymosis or 
edema; no evidence of effusion; no crepitus; negative 
Lachman; negative drawer anterior and posterior; negative 
valgus/varus stress; and negative McMurray.  There was 
positive posterior patellar grind in the infrapatellar and 
suprapatellar areas and a somewhat underdeveloped vastus 
medialis obliquus muscle compared to the lateralis.  

An April 2002 outpatient clinic visit reflected that the 
Veteran reported increased pain since starting physical 
therapy.  An April 2002 follow-up evaluation showed that she 
reported increased symptoms and that the symptoms were 
migrating to different locations around the knee.  Physical 
examination found full range of motion with normal joint end 
and minimal to mild patellofemoral crepitus at terminal 
extension and beyond 100 degrees flexion.  Lachman's, 
anterior and posterior drawer, and valgus and varus stress 
testing were all negative.  The assessment was no significant 
change in condition, and chronic left knee pain of 
questionable etiology that existed prior to enlistment 
(EPTE).  A May 2002 report of medical assessment recorded at 
the time of the Veteran's separation from service indicated 
that the Veteran had problems with her left knee.  In the 
comments section, knee pain from injury/surgery prior to 
enlistment, ACL reconstruction NCD (not considered disabling) 
was written.  Under health care provider comments, chronic 
knee pain, existed prior to enlistment post ACL 
reconstruction may be aggravated by active duty was noted.  
There was no separation examination of record.  

The only post-service medical evidence is a February 2003 VA 
examination.  During that examination, the Veteran stated 
that following her April 1999 surgery to repair her left 
knee, her pain and acute condition resolved and she could 
play sports.  However, after twisting her knee in boot camp, 
she had intermittent pain and heard popping and grinding in 
her knee as well as swelling.  Physical examination revealed 
no tenderness at the back; no erythema, effusion, or 
inflammation; no tenderness on palpation; and no laxity with 
regard to anterior and posterior cruciate, medial and lateral 
collateral ligaments or medial and lateral menisci.  Range of 
motion showed flexion at 140 degrees and extension at 0 
degrees bilaterally with mild crepitus.  X-ray showed post 
surgical changes with no bony or joint abnormality.  The 
diagnosis was left knee strain with no loss of range of 
motion due to pain.  

Service connection requires evidence that establishes that 
the Veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current 
disability, service connection cannot be granted.  The 
results of the February 2003 VA examination, the only medical 
evidence of record, do not reflect evidence of a current 
disability.  In this regard, the Veteran's range of motion 
testing was full and the only objective finding was crepitus 
and her subjective reports of pain.  See 38 C.F.R. § 4.71a, 
Plate II.  Her knee was also found to be stable with no 
laxity of the anterior and posterior cruciate, medial, and 
lateral ligaments.  Based on the essentially negative 
examination findings, the Veteran was ambiguously diagnosed 
as having "left knee strain with no loss of range of motion 
due to pain."  Without there being any pathology or even 
objective symptoms (loss of range of motion or laxity), the 
Board ascribes the diagnosis of "left knee strain" to be 
nothing more than description of the Veteran's complaints.  
The Court has held that a symptom alone without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  

In this regard, the Board that the purpose of its previous 
remands was to afford the Veteran an examination to determine 
whether any identified disability could be related to her 
active service, to include being the result of aggravation of 
her pre-existing knee disability.  The Veteran failed to 
report for her examination.  Thus, pursuant to 38 C.F.R. 
§ 3.655, the Board is left to consider the evidence of 
record.  That evidence, which primarily consists of the 
February 2003 examination report, weighs against the 
Veteran's claim.  See generally Bloom v. West, 12 Vet. App. 
185, 187 (1999) (discussing that the value of a medical 
opinion is dependent, in part, on the clinical data provided 
to support it).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Board finds that the rendering of a diagnosis of a 
left knee disability is beyond the competence of the Veteran 
as a lay person.  Moreover, the Veteran's lay statements are 
clearly outweighed by the negative VA medical opinion cited 
above.  Thus, the objective medical evidence does not support 
a diagnosis of a current left knee disability.  Consequently, 
as there is no competent evidence of a current left knee 
disability, aggravation cannot be conceded.  38 C.F.R. § 
3.306(b).  

In sum, the Board concludes that the presumption of soundness 
does not apply because the Veteran's entrance examination 
indicated that she had a pre-existing left knee injury.  
38 C.F.R. §§ 3.304.  Most importantly, there is no competent 
evidence of a current left knee disability.  Therefore, the 
presumption of aggravation does not arise in this case.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Therefore, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for a left knee 
disability.  38 U.S.C.A. § 5107(b).  Accordingly, entitlement 
to service connection a left knee disability is denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


